—Judgment, Supreme Court, New York County (Laura Visitation-Lewis, J., at suppression hearing; Charles Solomon, J., at plea and sentence), rendered September 13, 2000, convicting defendant of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Probable cause for defendant’s arrest was established by the principal informant’s statements, which were clearly based on his personal observations. The requirement of reliability was satisfied because these statements contained significant declarations against penal interest (see, People v Johnson, 66 NY2d 398, 403-404), and were" amply corroborated by “information obtained from a source other than the informant’s statement” (People v DiFalco, 80 NY2d 693, 698 [emphasis omitted]; see also, People v Calise, 256 AD2d 64, lv denied 93 NY2d 851), including information obtained from two eyewitnesses and from police investigation. Concur—Mazzarelli, J.P., Saxe, Rosenberger, Ellerin and Marlow, JJ.